Case 2:10-cr-00890-PSG Document 83 Filed 01/13/21 Page 1 of 2 Page ID #:515




 1 1

 2
                                                                         ri~~~
                                                                          U'~STPICT COUR
 3                                                            CLERK, U.S.


4                                                                     ~,►N 1 3 2uz
                                                                                `~

 5                                                                i~'—"J- T OF
                                                                                 CALIFGrr,i.~„q
                                                             i ',:'VfRALDIS~        D~puiY
                                                             uv          1
6

 7

 8                               UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10

1 1 ~ UNITED STATES OF AMERICA,

12
                                          Plaintiff,                  CASE NO. CR-10-00890-PSG
13
                                v.                                    ORDER OF DETENTION AFTER
14                                                                    HEARING (Fed.R.Cim.P. 32.1(a)(6)
       ALDO JONATHAN CASTRO,                                          18 U.S.C. § 3143(a) Allegations of
15                                                                    Violations of Probation/STupervised
                                          Defendant                   Release Conditions)
16

17
           On arrest warrant issued by the United States District Court for the
18
       ~~'~ ~1~i'~~(,-~ c~ ~~`~nv~ng alleged                                 violations           of   conditions     of
19
       probation supervised release:
20
                1. The court finds that no condition or combination of conditions will
21
                       reasonably assure:
22
                       A. (~ the appearance of defendant as required; and/or
23
                       B. ( )   the safety of any person or the community.
24
                2. The Court concludes:
25
                       A. ( ) Defendant has failed to demonstrate by clear and convincing
26
                                evidence that he is not likely to pose a risk to the safety of any
27

28

                                     ORDER OF DETENTION AFTER HEARING (18 LI.S.C. §3142(1))

       CR-94 (06/07)                                                                                           Page 1 of 2
Case 2:10-cr-00890-PSG Document 83 Filed 01/13/21 Page 2 of 2 Page ID #:516




 1                          other persons or the community. Defendant poses a risk to the
2                           safety of other persons or the community based on:
3

4

5

6

 7

 8                  B.(~ Defendant has failed to demonstrate by clear and convincing
9                           evidence that he is not likely to flee ifreleased. Defendant poses
10                          a flight risk based on:      Cu;(,l,~,t~Q           0 P~-~ ~"D   bC~-iavl
11

12

13

14

15

16           IT IS ORDERED that defendant be detained.
17

18

19

20 ~ DATED: January 13, 2021                        V~.~t~.~
                                                   HONORABLE A ICIA G. R SENBERG
21                                                 iJNITED STATES MAGIST TE JUDGE
22

23

24

25

26

27

28

                              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

     CR-94(06/07)                                                                              Page 2 of 2
